Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-8, in the reply filed on 01/07/2021 is acknowledged.  The traversal is on the ground(s) that the alleged inventions do encompass overlapping scope.  This is not found persuasive because the claims clearly set forth independent inventions that are mutually exclusive for the reasons set forth in the Restriction Requirement. Further, the is necessarily a search burden on the Examiner, as the scope of the independent claims are different and set forth mutually exclusive subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al., (US PG Pub 2013/0158385, hereinafter “Barnes”) as evidenced by Wiener et al., (US PG Pub 2010/0125292, hereinafter “Wiener”).
Regarding claim 1, Barnes, drawn to a therapeutic ultrasound system and method (see Abstract) discloses method for reducing electromagnetic interference when operating an electrically-driven ultrasound thermal therapy apparatus 21 (see paragraph [0003]), comprising:
positioning said apparatus 21 including an ultrasound array 18 of said apparatus 21 with respect to a specified treatment zone (see paragraph [0021]: “The ultrasound system 16 and the transducer 18 may be sub-divided into a sub-system 22 and an applicator 21, as shown in FIG. 2.  FIG. 2 shows one example of positioning of the transducer 18 and the ultrasound system 16 relative to the MR system components.” See also paragraph [0027]: “A patient bed 38 (e.g., a patient gurney or table) supports an examination subject, such as a patient with or without one or more local coils.  The patient bed 38 may be moved into the examination subject bore in order to generate images of the patient.” Therefore, positioning the transducer relative to the MR system positions it near the patient bed, as also seen in Fig. 2, and therefore reads on the claim.);
in a computer-based host unit 24 coupled to said therapy apparatus 21 (see Fig. 1), determining a common driving frequency and determining an amplitude with which to drive each of a plurality of transducer elements 18 of said array (see paragraph [0044]: “In one embodiment, the processor 24 controls interaction between the MR system 14, the user, and the ultrasound system 16.  The location for treatment and/or treatment parameters (e.g., frequency, duration, duty cycle, waveform, aperture, and/or amplitude) are determined by the processor 24.  Corresponding control signals are provided to the ultrasound system 16.”);
driving each of said plurality of transducer elements 18 with a respective driving signal generated by a respective voltage source, the driving signal for each element comprising said common 
modifying the phase angle of at least one driving signal (see paragraph [0071]: “By introducing relative delays and/or phase shifts, a transmit beam focused at one or more locations may be generated.  The delays and/or phase shifts account for the different distances from the elements 54 to a treatment location.”). Barnes, however, teaches using a matching layer made of a specific material to reduce the electromagnetic output of the apparatus (see paragraph [0009]), wherein the specific material is used to provide the desired phase angle or electrical impedance matching (see paragraph [0006]). Therefore, Barnes acknowledges that there is a need to reduce a net electromagnetic output coming from the transducer in a similar setup by modifying a phase angle; however, Barnes does not explicitly teach that modifying the phase angle of the driving signal would result in a reduction of a net electromagnetic output of said thermal therapy apparatus.
Wiener, drawn to an ultrasonic surgical system (see Abstract) teaches that the operational phase angle needs to be taken into account when impedance is being calculated, in order to minimize the impedance caused by electromagnetic interference (see paragraph [0026]: “The frequency can also be swept for diagnostic purposes where individual frequencies are set, output current drive levels are set, and measurements of transducer behaviors are monitored by sensing the output drive voltage and current-to-voltage phase angle, which allows an impedance calculation.”).
Therefore, at the time the invention was effectively filed, it would have been obvious to one having ordinary skill in art that adjusting the phase angle as taught in Barnes would necessarily result in a reduction of a net electromagnetic output, as evidenced in Wiener, and therefore, Barnes would read on the claim.

Claims 2-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes as evidenced by Wiener, as applied to claim 1 above, and further in view of Ezion et al., (US 6,506,154, hereinafter “Ezion”).
Regarding claims 2-4, Barnes teaches the invention substantially as claimed, however is silent with regards to a first phase angle of a first driving signal and a second phase angle of a second driving signal are offset by 180 degrees, drive adjacent transducer elements, and wherein each phase angle is determined based, at least in part, on the amplitude of the corresponding driving signal.
Ezion, drawn to systems and methods for controlling transducers of a focused ultrasound system (see Abstract) teaches a first phase angle of a first driving signal and a second phase angle of a second driving signal are offset by 180 degrees, drive adjacent transducer elements, and wherein each phase angle is determined based, at least in part, on the amplitude of the corresponding driving signal (see Col. 2, lines 50-65: “In one embodiment, digital potentiometers are used to scale the amplitude of a selected two of four orthogonal bases sinuses having respective phases of 0.degree., 90.degree., 180.degree., and 270.degree. into component sinus vectors.  The component sinus vectors are linearly combined to generate the respective sinus of a selected phase and amplitude.” See also Col. 4, lines 10-68).
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the phase angles of Barnes to include the specific offset, determination means, and locations, as taught by Ezion, in order to provide a clear signal and avoid electromagnetic interference, as recognized by Ezion (see Col. 4, lines 10-14).

Regarding claims 5-8, Barnes teaches the invention substantially as claimed, however is silent with regards to each phase angle is determined based, at least in part, on a vector dot product of each amplitude and a corresponding hypothetical two-state phase assignment, the hypothetical two-state 
Ezion teaches each phase angle is determined based, at least in part, on a vector dot product of each amplitude and a corresponding hypothetical two-state phase assignment, the hypothetical two-state phase assignment comprising 1 or -1, where 1 corresponds to a phase angle of 0 degrees and -1 corresponds to a phase angle of 180 degrees, on a minimum sum of each element of each vector dot product across all combinations of the hypothetical two-state phase assignments, and the phase angle corresponding to the largest positive or negative element of the smallest vector dot product is modified (see Col. 6, lines 4-13: “With reference still to FIG. 5, vector A.sub.i may also be expressed as a sum of the two base sinus vectors 0.degree.  (K.sub.1 *Y) and 90.degree.  (K.sub.2 *X) according to the expression A.sub.i =K.sub.1 *Y+K.sub.2 *X, where K.sub.1 and K.sub.2 are the amplitudes of the 0.degree.  and 90.degree.  base sinuses constants.  Thus, by precisely scaling the amplitudes of the respective base sinus waves, a resulting sinus.sub.i of any phase between 0.degree.  and 90.degree.  may be derived by adding the two scaled base sinuses together.  From this, it is possible to generate any sum vector from 0.degree.  to 360.degree.  in any desired amplitude.”).
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the phase angle determination of Barnes to include the specific determination and modification of the phase angle as taught in Ezion, in order to provide a clear signal and avoid electromagnetic interference, as recognized by Ezion (see Col. 4, lines 10-14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M MCDONALD/Examiner, Art Unit 3793           

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793